1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8    GERALD SPENCE,                                   )   Case No.: 1:18-cv-01363-LJO-SAB (PC)
                                                      )
9                      Plaintiff,                     )   Appeal No. 19-15989
                                                      )
10             v.                                         ORDER REGARDING IN FORMA PAUPERIS
                                                      )   STATUS ON APPEAL
11                                                    )
     KELLY SANTORO, et al.,
                                                      )   [ECF No. 26]
12                     Defendants.                    )
                                                      )
13                                                    )
                                                      )
14                                                    )
15             On June 12, 2018, the Court dismissed this action filed pursuant to 42 U.S.C. § 1983, without
16   prejudice, for failure to state a cognizable claim for relief. (ECF Nos. 22, 23) On April 26, 2019,
17   Plaintiff filed a notice of appeal. (ECF No. 24.)
18             On May 1, 2019, the Ninth Circuit Court of Appeals referred the matter back to this Court for
19   the limited purpose of determining whether in forma pauperis status should continue for the appeal.
20   28 U.S.C. § 1915(a)(3). (ECF No. 26.) The Court finds that this appeal is not taken in bad faith and is
21   not frivolous. Accordingly, in forma pauperis status should not be revoked and should continue on
22
     appeal.
23
24
25   IT IS SO ORDERED.

26   Dated:         May 3, 2019
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
